DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This communication is in response to Applicant’s filing dated 11/02/2020. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, JR US 20140108155 A1, in view of Tengler et al, US 20120054028 A1, and in view of Lamont, US 20160148269 A1, hereinafter referred to as Johnson, Tengler and Lamont, respectively. 
Regarding claim 1, Johnson discloses a system in a vehicle comprising:
a processor (Telematics server may be handled by a single data processor - See at least ¶53-54); 
a memory including instructions executable by the processor to: 
initiate a context-aware platform (CAP) based on a determination that a location of a driver of the vehicle is changing (Telematics server, i.e. context-aware platform (CAP) receives location data of the vehicle, and a vehicle identifier, i.e. driver, of a vehicle from the telematics device that is configured for use with the vehicle – See at least ¶27. The telematics device may be configured to obtain location data, and a vehicle identifier, i.e. driver, associated with the vehicle. Location data of the vehicle may be recorded at regular intervals of time and/or distance, for example, the location data may be recorded every 30 minutes and/or for every 100 miles covered by the vehicle – See at least ¶36);
aggregate and transmit to a context-aware platform (CAP) diagnostic data for the vehicle (Telematics device aggregates/transmits diagnostic data - See at least ¶21; Telematics server, i.e. “context-aware platform” receives diagnostics data - See at least ¶27);
	receive from the CAP responsive information based on analysis of the diagnostic data (Telematics server responsive to receiving diagnostic data, and transmit responsive information - See at least ¶28);  
cause the responsive information to be provided to a driver of the vehicle (The received information may be communicated to the driver of the vehicle through visual, means - See at least ¶43);
receive preferences explicitly provided by the driver to the CAP, the preferences including first driver preferences identifying preferred retail establishments (Promotions server 108 may be configured to receive information associated with promotions from one or more data sources 12 manufacturer of a product, goods, or service associated with a promotion 120b – See at least ¶44. Telematics server 106 may further include an input engine 202 which may be configured to receive inputs from the promotions server 108 and/or a user such as the driver 110 – See at least ¶58);
provide location information of the vehicle to the CAP (Location information is provided to the telematics server.  Data received from telematics device includes diagnostic data of a vehicle, and location data of the vehicle. Location data is processed to determine a location of the vehicle - See at least ¶21, 27 and 91); and 
cause an advertisement related to the responsive information to be displayed (Upon receiving the diagnostics data of the vehicle, the telematics server determines if the condition of the vehicle satisfies a threshold condition. If the threshold condition is satisfied, the telematics server determines if the vehicle identified by the vehicle identifier received from the telematics device is eligible to receive at least one promotion – See at least ¶28 and 5B);
the advertisement is for a retail establishment providing goods or services related to the responsive information (The term promotions used, may generally refer to any means that may be used to engage with a user with any goods, items, any/or services.  Promotions used may include advertisements, coupons, free giveaways, etc. The promotions server may be configured to receive information associated with promotions from one or more data sources, i.e. the manufacturer of a product, goods, or service associated with a promotion, a retailer or merchant associated with the promotion - See at least ¶18 and 44); and 
wherein the retail establishment is consistent with the first and second driver preferences explicitly provided by the driver to the CAP (Telematics server 106 may further include an input engine 202 which may be configured to receive inputs from the promotions server 108, the telematics device 104, and/or a user such as the driver 110 – See at least ¶58. Examiner notes the retail establishment is consistent with the first and second driver preferences because the inputs are received from the driver of the vehicle).

Johnson fails to explicitly disclose cause an advertisement related to the responsive information to be displayed on a digital billboard along a road on which the vehicle is located.
However, Tengler teaches cause an advertisement to be displayed on a digital billboard along a road on which the vehicle is located (The system involves offering, to the marketing agency, advertisement space on a medium external to the targeted vehicle and located along the vehicle navigation route). Upon receiving an acceptance of the offer, via the processor at the service center, a command is submitted to a third party facility to display an advertisement of the marketing agency on the medium, i.e. digital billboard, where the advertisement is directed to the targeted vehicle – See at least ¶3. In instances where the advertising medium is electronic such as an electronic billboard, i.e. digital billboard, advertisements presented on the medium may be changed in real time to target other vehicles that are also traveling along the same road segment – See at least ¶7 and FIG. 2).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment, where the advertisement is displayed on a digital billboard along a road on which the vehicle is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson and include the feature of causing an advertisement to be displayed on a digital billboard along a road on which the vehicle is located, as taught by Tengler, because a digital billboard for broadcasting targeted advertisements is a known and conventional alternative of providing advertisements.

The combination of Johnson and Tengler fails to explicitly disclose second driver preferences identifying retail establishments that the driver is not interested in patronizing.
However, Lamont teaches a second driver preferences identifying retail establishments that the driver is not interested in patronizing (An example filter may include user preferences to enable retrieval of more desirable data. For example, a user may elect to only receive relevant data from restaurants. In this example, any entity not listed as a restaurant cannot transmit relevant data to the user or user communication device, or the user communication device may disregard or automatically delete such data, i.e. second driver preferences identifying retail establishments that the driver is not interested in patronizing – See at least ¶60).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Tengler and include the feature of a retail establishment is consistent with driver preferences for patronizing particular retail establishment, as taught by Lamont, to improve the quality of the advertisements received by individual vehicles.

Regarding claim 2, Johnson discloses: 
the retail establishment is within a predetermined distance of the vehicle (The one or more promotions are selected such that a location at which the selected promotion is redeemable within a threshold distance from the location of the vehicle. In other words, a promotion may be selected if a location where the promotion is being offered is within a threshold distance from the location of the vehicle - See at least ¶28).

Regarding claim 4, Johnson discloses the memory includes instructions further executable by the processor to: 
provide location information of the vehicle to the CAP (Telematics server may receive data from telematics device and further process the data. Data received from telematics device includes diagnostic data of a vehicle, and location data of the vehicle. Location data is processed to determine a location of the vehicle - See at least ¶21, 27 and 91), 
the diagnostic data includes a vehicle fuel level (Diagnostic data associated with a vehicle refers to data that represents the condition or state of vehicle, i.e. amount of fuel present in fuel tank of vehicle - See at least ¶19 and 94), and further
the responsive information includes location information of a fueling station within a predetermined distance of the vehicle upon determination by the CAP that the vehicle fuel level is below a threshold level (Condition of the vehicle that satisfies the threshold condition may identify that vehicle is low on fuel.  Promotion engine may determine one or more promotions that are associated with gas stations that are within 4 miles radius of location X - See at least ¶100), and
the diagnostic data includes vehicle performance information (Diagnostic data associated with the vehicle represents condition of vehicle, i.e. performance of engine, maintenance and service of vehicle, etc. - See at least ¶19), and further
the responsive information includes location information of a service station within a predetermined distance of the vehicle upon determination by the CAP from the vehicle performance information that vehicle service is recommended (Condition of the vehicle that satisfies the threshold condition may identify that vehicle is due for servicing.  Location data may identify that vehicle is at location Y.  Promotion engine may select promotions associated with service within a 2 mile radius of location Y - See at least ¶101).



Regarding claim 6, Johnson discloses:
the diagnostic data includes vehicle operation information (Telematics device may be configured to obtain, store and/or send diagnostics data of a vehicle, i.e. fuel level, state of the vehicle's breaks, oil level, condition of the lights and/or mirrors associated with the vehicle - See at least ¶21), and 
the responsive information includes a recommendation to modify vehicle operation (Responsive information may be configured to send information regarding condition of a vehicle, i.e. diagnostic data of a vehicle, as well as suggesting to the user places to stop such as service shops and gas station - See at least ¶21 and 100).

Regarding claim 7, Johnson discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processor of a networked device associated with a user driving a vehicle comprising:
determine that a location of the driver of the vehicle is changing (Telematics server, i.e. context-aware platform (CAP) receives location data of the vehicle, and a vehicle identifier, i.e. driver, of a vehicle from the telematics device that is configured for use with the vehicle – See at least ¶27. The telematics device may be configured to obtain location data, and a vehicle identifier, i.e. driver, associated with the vehicle. Location data of the vehicle may be recorded at regular intervals of time and/or distance, for example, the location data may be recorded every 30 minutes and/or for every 100 miles covered by the vehicle – See at least ¶36);
receive vehicle information to be provided to the user (Information regarding the vehicle may be communicated to the driver of the vehicle through visual means - See at least ¶43),
the vehicle information is based on diagnostic data received from a diagnostics module of the user’s vehicle that collects the diagnostic data about the vehicle (Diagnostic data associated with a vehicle refers to data that represents the condition of the vehicle. Vehicle condition detector processes the diagnostic data to determine a condition of the vehicle - See at least ¶39 and 63);
provide the vehicle information to the user (Information regarding the vehicle may be communicated to the driver of the vehicle through visual means - See at least ¶43); 
receive preferences explicitly provided by the driver to the CAP, the preferences including first driver preferences identifying preferred retail establishments (Promotions server 108 may be configured to receive information associated with promotions from one or more data sources 12 manufacturer of a product, goods, or service associated with a promotion 120b – See at least ¶44. Telematics server 106 may further include an input engine 202 which may be configured to receive inputs from the promotions server 108 and/or a user such as the driver 110 – See at least ¶58);
determine and provide location information for the vehicle to the server (Location information is provided to the telematics server.  Data received from telematics device includes diagnostic data of a vehicle, and location data of the vehicle. Location data is processed to determine a location of the vehicle - See at least ¶21, 27 and 91);
receive an advertisement for a retail establishment providing goods or services related to the vehicle information, the retail establishment is within a predetermined distance of the vehicle (Telematics server receives promotional data that offer goods and/or services - See at least ¶26. The one or more promotions are selected such that a location at which the selected promotion is redeemable within a threshold distance from the location of the vehicle - See at least ¶28);
the advertisement is for the retail establishment (The term promotions used, may generally refer to any means that may be used to engage with a user with any goods, items, any/or services.  Promotions used may include advertisements, coupons, free giveaways, etc. - See at least ¶18 and 44);
wherein the retail establishment is consistent with the first and second driver preferences explicitly provided by the driver to the CAP (Telematics server 106 may further include an input engine 202 which may be configured to receive inputs from the promotions server 108, the telematics device 104, and/or a user such as the driver 110 – See at least ¶58. Examiner notes the retail establishment is consistent with the first and second driver preferences because the inputs are received from the driver of the vehicle).

Johnson fails to explicitly disclose cause the advertisement to be displayed on a digital billboard along a road on which the vehicle is located.
However, Tengler teaches cause the advertisement to be displayed on a digital billboard along a road on which the vehicle is located (The system involves offering, to the marketing agency, advertisement space on a medium external to the targeted vehicle and located along the vehicle navigation route). Upon receiving an acceptance of the offer, via the processor at the service center, a command is submitted to a third party facility to display an advertisement of the marketing agency on the medium, i.e. digital billboard, where the advertisement is directed to the targeted vehicle – See at least ¶3. In instances where the advertising medium is electronic such as an electronic billboard, i.e. digital billboard, advertisements presented on the medium may be changed in real time to target other vehicles that are also traveling along the same road segment – See at least ¶7 and FIG. 2).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment, where the advertisement is displayed on a digital billboard along a road on which the vehicle is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson and include the feature of causing an advertisement related to vehicle information to be displayed on a digital billboard along a road on which the vehicle is located, as taught by Tengler, because a digital billboard for broadcasting targeted advertisements is a known and conventional alternative of providing advertisements.

The combination of Johnson and Tengler fails to explicitly disclose second driver preferences identifying retail establishments that the driver is not interested in patronizing.
However, Lamont teaches a second driver preferences identifying retail establishments that the driver is not interested in patronizing (An example filter may include user preferences to enable retrieval of more desirable data. For example, a user may elect to only receive relevant data from restaurants. In this example, any entity not listed as a restaurant cannot transmit relevant data to the user or user communication device, or the user communication device may disregard or automatically delete such data, i.e. second driver preferences identifying retail establishments that the driver is not interested in patronizing – See at least ¶60).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Tengler and include the feature of a retail establishment is consistent with driver preferences for patronizing particular retail establishment, as taught by Lamont, to improve the quality of the advertisements received by individual vehicles.
	
Regarding claim 8, Johnson discloses the memory includes instructions further executable by the processor to: 
provide location information of the vehicle to the CAP (Telematics server may receive data from telematics device and further process the data. Data received from telematics device includes diagnostic data of a vehicle, and location data of the vehicle. Location data is processed to determine a location of the vehicle - See at least ¶21, 27 and 91), 
the diagnostic data includes a vehicle fuel level (Diagnostic data associated with a vehicle refers to data that represents the condition or state of vehicle, i.e. amount of fuel present in fuel tank of vehicle - See at least ¶19 and 94), and further
the responsive information includes location information of a fueling station within a predetermined distance of the vehicle upon determination by the CAP that the vehicle fuel level is below a threshold level (Condition of the vehicle that satisfies the threshold condition may identify that vehicle is low on fuel.  Promotion engine may determine one or more promotions that are associated with gas stations that are within 4 miles radius of location X - See at least ¶100), and
the diagnostic data includes vehicle performance information (Diagnostic data associated with the vehicle represents condition of vehicle, i.e. performance of engine, maintenance and service of vehicle, etc. - See at least ¶19), and further
the responsive information includes location information of a service station within a predetermined distance of the vehicle upon determination by the CAP from the vehicle performance information that vehicle service is recommended (Condition of the vehicle that satisfies the threshold condition may identify that vehicle is due for servicing.  Location data may identify that vehicle is at location Y.  Promotion engine may select promotions associated with service within a 2 mile radius of location Y - See at least ¶101).

Regarding claim 9, Johnson discloses the instructions are executable by the processor of the networked device and further comprising: 
the vehicle information includes 1) location information of a fueling station within a predetermined distance of the vehicle upon determination by the CAP from the diagnostic data that the vehicle fuel level is below a threshold level (Condition of the vehicle that satisfies the threshold condition may identify that vehicle is low on fuel.  Promotion engine may determine one or more promotions that are associated with gas stations that are within 4 miles radius of location X - See at least ¶100); or
location information of a service station within a predetermined distance of the vehicle upon determination by the CAP from the diagnostic data that vehicle service is recommended to improve performance of the vehicle (Condition of the vehicle that satisfies the threshold condition may identify that vehicle is due for servicing.  Location data may identify that vehicle is at location Y.  Promotion engine may select promotions associated with service within a 2 mile radius of location Y - See at least ¶101); and 
 	further the fueling station or the service station is based on the implicit preferences, explicit preferences, and/or social media information (Telematics server may be configured to provide web portal which a user can interact with telematics server. Also user may register with promotion server to receive promotions associated with a mobile computing device of driver.  Also the user may be provided with an option to set trigger conditions such as a break sensitivity value of the vehicle below which an action may be taken, or a value of fuel level of the vehicle below which an action may be taken. See at least ¶56-57 and 88).

Regarding claim 10, Johnson discloses:
the coupon is based upon implicit or explicit preferences of the user (Characteristic of a driver, may generally refer to data representative of a user’s pattern associated with addressing any appropriate condition of the vehicle, i.e. characteristic of a driver may indicate a driver’s pattern associated with refueling a vehicle in response to a fuel level of a vehicle - See at least ¶23).

Regarding claim 11, Johnson discloses:
determine that a location of the driver of the vehicle is changing (Telematics server, i.e. context-aware platform (CAP) receives location data of the vehicle, and a vehicle identifier, i.e. driver, of a vehicle from the telematics device that is configured for use with the vehicle – See at least ¶27. The telematics device may be configured to obtain location data, and a vehicle identifier, i.e. driver, associated with the vehicle. Location data of the vehicle may be recorded at regular intervals of time and/or distance, for example, the location data may be recorded every 30 minutes and/or for every 100 miles covered by the vehicle – See at least ¶36);
calling a diagnostic data analysis package to analyze diagnostic data from a vehicle (Telematics device, is adapted to send, receive, and collect information via a wired or wireless communications link. The telematics device may be configured to send information associated with a vehicle, such as location of the vehicle. The telematics device may be configured to obtain, store and/or send diagnostics data of a vehicle - See at least ¶21);
based on the analyzed diagnostic data, transmitting an alert via a networked device associated with a driver of the vehicle (The telematics server may be communicably coupled to the telematics device via a communication network to receive data from and/or transmit data to the telematics device.  The data received from telematics device may include diagnostic data of vehicle. Also account identifier may communicate with output engine to generate an alert regarding condition of vehicle, output engine may transmit to a mobile computing device of the driver - See at least ¶42 and 103); and
the alert is provided to the driver by the networked device (The telematics server may be communicably coupled to mobile computing device via a wireless communication network.  Account identifier engine may communicate with output engine to generate an alert regarding condition of the vehicle to the driver of the vehicle - See at least ¶43 and 103);
calling a preferences engine to determine driver preferences explicitly provided by the driver the driver preferences including first driver preferences identifying preferred retail establishments (Characteristic of a driver, may generally refer to data representative of a user’s pattern associated with addressing any appropriate condition of the vehicle, i.e. characteristic of a driver may indicate a driver’s pattern associated with refueling a vehicle in response to a fuel level of a vehicle - See at least ¶23. Telematics server 106 may further include an input engine 202 which may be configured to receive inputs from the promotions server 108 and/or a user such as the driver 110 – See at least ¶58);
calling a location mapping package to query and receive location information for the vehicle (The telematics server is adapted to send, receive and collect information of a vehicle, i.e. location information of the vehicle.  Upon receiving the location data, the location identifier engine processes the location data to determine location of the vehicle - See at least ¶21 and 63); and
calling an advertisement selection package to identify an advertisement for goods or services provided by a retail establishment within a predetermined distance of the vehicle and meeting driver preferences (Telematics server receives promotional data that offer goods and/or services. The user-interface engine may be configured to engage users with the promotions server i.e. through a web-interface. The users can include both users that register to receive promotions i.e. driver, and users that provide promotions, such as merchants, retailers, and/or manufacturers - See at least ¶26, 43 and 75);
the advertisement is for the retail establishment (The term promotions used, may generally refer to any means that may be used to engage with a user with any goods, items, any/or services.  Promotions used may include advertisements, coupons, free giveaways, etc. - See at least ¶18 and 44); and 
wherein the retail establishment is consistent with the first and second driver preferences explicitly provided by the driver to the CAP (Telematics server 106 may further include an input engine 202 which may be configured to receive inputs from the promotions server 108, the telematics device 104, and/or a user such as the driver 110 – See at least ¶58. Examiner notes the retail establishment is consistent with the first and second driver preferences because the inputs are received from the driver of the vehicle).

Johnson fails to explicitly disclose causing the advertisement to be displayed on a digital billboard along a road on which the vehicle is located.
However, Tengler teaches causing the advertisement to be displayed on a digital billboard along a road on which the vehicle is located (The system involves offering, to the marketing agency, advertisement space on a medium external to the targeted vehicle and located along the vehicle navigation route). Upon receiving an acceptance of the offer, via the processor at the service center, a command is submitted to a third party facility to display an advertisement of the marketing agency on the medium, i.e. digital billboard, where the advertisement is directed to the targeted vehicle – See at least ¶3. In instances where the advertising medium is electronic such as an electronic billboard, i.e. digital billboard, advertisements presented on the medium may be changed in real time to target other vehicles that are also traveling along the same road segment – See at least ¶7 and FIG. 2).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment, where the advertisement is displayed on a digital billboard along a road on which the vehicle is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson and include the feature of causing an advertisement related to the vehicle information to be displayed on a digital billboard along a road on which the vehicle is located, as taught by Tengler, because a digital billboard for broadcasting targeted advertisements is a known and conventional alternative of providing advertisements.	

The combination of Johnson and Tengler fails to explicitly disclose second driver preferences identifying retail establishments that the driver is not interested in patronizing.
However, Lamont teaches a second driver preferences identifying retail establishments that the driver is not interested in patronizing (An example filter may include user preferences to enable retrieval of more desirable data. For example, a user may elect to only receive relevant data from restaurants. In this example, any entity not listed as a restaurant cannot transmit relevant data to the user or user communication device, or the user communication device may disregard or automatically delete such data, i.e. second driver preferences identifying retail establishments that the driver is not interested in patronizing – See at least ¶60).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Tengler and include the feature of a retail establishment is consistent with driver preferences for patronizing particular retail establishment, as taught by Lamont, to improve the quality of the advertisements received by individual vehicles.

Regarding claim 12, Johnson discloses:
calling a coupon package to identify an electronic coupon for redeeming at the retail establishment (Promotions, may include, advertisements, coupons, free giveaways, incentives, rewards, etc. Promotion may be a digital coupon that is transmitted and/or received via a smart phone over a communication network. The promotions server may be configured to receive information associated with promotions from one or more data sources i.e. the manufacturer of a product, goods, or service associated with a promotion, a retailer or merchant associated with the promotion appropriate third-party data source for promotions i.e. coupon databases - See at least ¶18 and 44); 
transmitting the electronic coupon to the driver via a networked device (Promotion may be a digital coupon that is transmitted and/or received via a smart phone over a communication network - See at least ¶18); and 
calling a coupon feedback package to analyze and provide coupon effectiveness based on coupon redemption information (Each promotion may include a code specific to the corresponding promotion. The code may be machine readable and may be used to validate and track a redemption of the promotion. The promotions server may categorize the promotions based on any appropriate information associated with the promotions i.e. the expiration data, the theme of the promotion, the value associated with the promotion, the locations at which the promotions can be redeemed, the products, goods, or services that the promotions are related to, the merchant associated with the promotions.  Statistics engine may generate analytics reports associated with an various characteristics of the promotions, such as effectiveness of the promotion, the most popular promotion, a time period when the promotion is most popular, the least popular promotion, and so on - See at least ¶18, 45 and 80).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 20140108155 A1, in view of Tengler et al., US 20120054028 A1, in view of Lamont, US 20160148269 A1, as applied to claim 2 above, and further in view of Manolescu et al., US 20100030648 A1, hereinafter referred to as Johnson, Tengler, Lamont and Manolescu, respectively.
	Regarding claim 3, Johnson discloses:
the retail establishment is consistent with driver preferences, and driver preferences include implicit preferences and explicit preferences (Characteristic of a driver, may generally refer to data representative of a user’s pattern associated with addressing any appropriate condition of the vehicle, i.e. characteristic of a driver may indicate a driver’s pattern associated with refueling a vehicle in response to a fuel level of a vehicle - See at least ¶23), and further 
explicit preferences are specified by the driver (Threshold values may be entered manually by the user - See at least ¶61).

The combination of Johnson, Tengler and Lamont fails to explicitly disclose implicit preferences are determined by the CAP by searching social media for information attributable to the driver.
However, Manolescu teaches implicit preferences are determined by the CAP by searching social media for information attributable to the driver (The interests of the user are inferred based on current behaviors of social media. Social media is collected and categorized according to some predetermined criteria, such as keywords or outlinks in a post - See at least Abstract).
Johnson discloses a system for communication of promotions based on data associated with a vehicle. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Manolescu teaches a social media driven advertisement to target a user based on current behaviors of social media. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of implicit preferences are determined by the CAP by searching social media for information attributable to the driver, as taught by Manolescu, to effectively capture a user’s interest to a particular online advertisement.

Claims 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 20140108155 A1, in view of Tengler et al., US 20120054028 A1, in view of Lamont, US 20160148269 A1, as applied to claim 1 above, and further in view of Fung US 20120212353 A1, hereinafter referred to as Johnson, Tengler, Lamont and Fung, respectively.
Regarding claim 5, the combination of Johnson, Tengler and Lamont fails to explicitly disclose the memory includes instructions executable by the processor to aggregate and transmit to the CAP driver state data; receive instructions from the CAP for changing a condition of the vehicle upon determination by the CAP from the driver state data that the driver of the vehicle is falling asleep, wherein the instructions are consistent with driver’s preferences and change the condition of the vehicle responsive to the instructions.
However, Fung teaches:
aggregate and transmit to the CAP driver state data (Response system may receive input from various devices related to behavior of a driver-See at least ¶130); 
receive instructions from the CAP for changing a condition of the vehicle upon determination by the CAP from the driver state data that the driver of the vehicle is falling asleep (Response system may determine whether or not the driver is drowsy. The response system may also automatically modify the control of one or more vehicle systems - See at least ¶136-137), 
the instructions are consistent with driver’s preferences (User may or may not want any vehicle system modified or adjusted.  The user may switch input device off or no based on preference - See at least ¶138), and 
change the condition of the vehicle responsive to the instructions (Driver behavior response system can receive information about the state of a driver and automatically adjust the operation of one or more vehicle systems - See at least ¶132).
Johnson discloses a system for communication of promotions based on data associated with a vehicle and aggregating and transmitting to a context-aware platform (CAP) diagnostic data for a vehicle. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Fung teaches a system for responding to driver behavior and more specifically controlling vehicle systems in a motor vehicle including receiving monitoring information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of aggregate and transmit to the CAP driver state data; receive instructions from the CAP for changing a condition of the vehicle upon determination by the CAP from the driver state data that the driver of the vehicle is falling asleep, wherein the instructions are consistent with driver’s preferences and change the condition of the vehicle responsive to the instructions, as taught by Fung, to assist safe driving and setting a warning reference for a driver.

Regarding claim 17, the combination of Johnson, Tengler and Lamont fails to explicitly disclose wherein the driver state data includes one or more of: vital signs of the driver, a breathing rate of the driver, a heart rate of the driver, or a blood pressure of the driver.
However, Fung teaches wherein the driver state data includes one or more of: a breathing rate of the driver of the driver (Respiratory monitoring system could include any devices or systems for monitoring the respiratory function (e.g. breathing) of a driver – See at least ¶126).
Johnson discloses a system for communication of promotions based on data associated with a vehicle and aggregating and transmitting to a context-aware platform (CAP) diagnostic data for a vehicle. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Fung teaches a system for responding to driver behavior and more specifically controlling vehicle systems in a motor vehicle including receiving monitoring information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of wherein the driver state data includes one or more of: vital signs of the driver, a breathing rate of the driver, a heart rate of the driver, or a blood pressure of the driver, as taught by Fung, to assist safe driving and setting a warning reference for a driver.

Regarding claim 18, the combination of Johnson, Tengler and Lamont fails to explicitly disclose wherein the change the condition of the vehicle includes one or more of: blow cold air from the front vents of the vehicle, adjust a volume of a radio of the vehicle, open a driver's side window, or provide physical vibrational feedback.
However, Fung teaches wherein the change the condition of the vehicle includes one or more of: adjust a volume of a radio of the vehicle (Also, the volume of sound generated by audio devices could be varied in proportion to the level of drowsiness. In addition, the amount of vibration or tactile stimulation delivered by tactile devices could be varied in proportion to the level of drowsiness – See at least ¶149).
Johnson discloses a system for communication of promotions based on data associated with a vehicle and aggregating and transmitting to a context-aware platform (CAP) diagnostic data for a vehicle. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Fung teaches a system for responding to driver behavior and more specifically controlling vehicle systems in a motor vehicle including receiving monitoring information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of wherein the change the condition of the vehicle includes one or more of: blow cold air from the front vents of the vehicle, adjust a volume of a radio of the vehicle, open a driver's side window, or provide physical vibrational feedback, as taught by Fung, to assist safe driving and setting a warning reference for a driver.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 20140108155 A1, in view of Tengler et al., US 20120054028 A1, in view of Lamont, US 20160148269 A1, as applied to claim 11 above, and further in view of Kaplan et al., US 6401034 B1, hereinafter referred to as Johnson, Tengler, Lamont and Kaplan, respectively.
Regarding claim 13, Johnson discloses:
calling a preferences engine to determine driver preferences (Telematics may include a user-interface engine through which the user may access the telematics server, i.e., user-interface engine is configured to display information available in driver characteristics database – See at least ¶57); and
calling a location mapping package to query and receive location information for the vehicle (The telematics server is adapted to send, receive and collect information of a vehicle, i.e. location information of the vehicle.  Upon receiving the location data, the location identifier engine processes the location data to determine location of the vehicle - See at least ¶21 and 63).

The combination of Johnson, Tengler and Lamont fails to explicitly disclose calling an entertainment package to determine an entertainment option within a predetermined distance of the vehicle that meets driver preferences and transmitting the entertainment options to the driver via a networked device associated with the driver. 
However, Kaplan teaches: 
calling an entertainment package to determine an entertainment option within a predetermined distance of the vehicle that meets driver preferences (Intermediate stop routine adjusts the size of the search area, a search for points of interest of the specified type is conducted. The search is limited to only those points of interest of the specified type that are located in the search area. Point of interest type indicates what kind of point of interest the record represents, i.e., restaurant, movie theater, hotel, gas station, etc. - See at least Column 13 lines 56-65); and 
transmitting the entertainment options to the driver via a networked device associated with the driver (In-vehicle navigation system is used to transmit entertainment options to the driver-See at least Column 2 lines 21-28).
Johnson discloses a telematics device that may include a user-interface engine through which the user may access the telematics server and display information available in the driver characteristics database. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Kaplan teaches finding intermediate destinations with a navigation system, specifically a navigation system that allows the user to specify a point of interest at which the user wishes to make a stop while on route to a final destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of calling an entertainment package to determine an entertainment option within a predetermined distance of the vehicle that meets driver preferences and transmitting the entertainment options to the driver via a networked device associated with the drive, as taught by Kaplan, to provide a user with finding accessible points of interest and best choices for intermediate stops more quickly.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 20140108155 A1, in view of Tengler et al., US 20120054028 A1, in view of Lamont, US 20160148269 A1, as applied to claims 1, 7, and 11 above, and further in view of Resner, US 20110112717 A1, hereinafter referred to as Johnson, Tengler, Lamont and Resner, respectively.
Regarding claim 14, the combination of Johnson, Tengler and Lamont fails to explicitly disclose the responsive information includes at least a recommendation to improve gas mileage.
However, Resner teaches responsive information includes at least a recommendation to improve gas mileage (System includes an on-board diagnostic system which alerts the driver of the vehicle of poor fuel economy - See at least ¶122 and 149).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Resner teaches an on-board diagnostic device installed in vehicles which provides a recommendation to improve gas mileage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of responsive information includes at least a recommendation to improve gas mileage, as taught by Resner, to allow a community of users to automatically log and share data related to an operation and routes driven by their vehicles.

Regarding claim 15, the combination of Johnson, Tengler and Lamont fails to explicitly disclose the vehicle information includes at least a recommendation to improve gas mileage.
However, Resner teaches vehicle information includes at least a recommendation to improve gas mileage (System includes an on-board diagnostic system which alerts the driver of the vehicle of poor fuel economy - See at least ¶122 and 149).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Resner teaches an on-board diagnostic device installed in vehicles which provides a recommendation to improve gas mileage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of responsive information includes at least a recommendation to improve gas mileage, as taught by Resner, to allow a community of users to automatically log and share data related to an operation and routes driven by their vehicles.

Regarding claim 16, the combination of Johnson, Tengler and Lamont fails to explicitly disclose the alert includes at least a recommendation to improve gas mileage.
However, Resner teaches alert includes at least a recommendation to improve gas mileage (System includes an on-board diagnostic system which alerts the driver of the vehicle of poor fuel economy - See at least ¶122 and 149).
Johnson discloses an on-board diagnostic system used in a vehicle to analyze the performance of the vehicles components. Tengler teaches a targeted advertisement based on information specific to a vehicle traveling along a road segment. Lamont teaches managing advertising and coupon presentation in vehicles. Resner teaches an on-board diagnostic device installed in vehicles which provides a recommendation to improve gas mileage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Tengler and Lamont and include the feature of responsive information includes at least a recommendation to improve gas mileage, as taught by Resner, to allow a community of users to automatically log and share data related to an operation and routes driven by their vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonathan Gibson, et al. US 20180018702 A1.
Gibson discloses a system for calling a demographics package to analyze data associated with electronic toll tags used on a toll road along which a digital billboard is positioned to determine time-dependent demographics of drivers of vehicles driven on the toll road.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662